Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on June 5, 2022 is accepted by the Examiner. The Examiner acknowledges the cancellation of claims 2-8. Claims 1, 9 and 10 are pending in the application. Further, the Examiner acknowledges the granting of the request and petition under 37 C.F.R. 1.102(a), for the purposes of the request to participate in the Patent Prosecution Highway (PPH) program, accordingly the application is treated as a special case. 
Examination of Application
IDS
The information disclosure statement (IDS) submitted on June 5, 2022 is being considered by the Examiner. 
Drawing
The drawing filed on October 21, 2021 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 1, 9 and 10 are objected to because of the following informalities: in reference to claim 1: in page 2, eight lines into the claim, change the word “an” to “a”, in page 3, lines 3-6, the convolution layer labels should be written in conventional format, for instance, replace “9*9”, and “3*3” by “9 by 9” and “3 by 3”; further, in page 3, seven lines from the bottom; replace “calculation device can be deployed” with “calculation device deployed” would be more appropriate. The remaining claims 9 and 10 depend on claim 1 and inherit the attribute(s) of the base claim 1. 
Claim rejection – 35 U.S.C. 112
Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite: 
	In reference to claim 1: in page 2, two lines to the end, terms, such as CNN and RNN, in page 3, lines 6, LSTM needs to be defined before their use. 
	Further, the instant claim includes long recitation that the metes and bounds of the claimed subject matter cannot be determined. 
Claim rejection – 35 U.S.C. 101
Claim 10 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claim 10: the claimed invention is directed to a storage medium. The storage medium, which may refer to a transitory forms of signal transmission category, while physical and real, does not possesses concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article. Therefore, “A non-transitory storage medium” would qualify as a device or part of a machinery. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Beveridge et al. (U.S. PAP 2018/0260734) discloses reduction of artificial intelligence training documents. 
Bang (U.S. PAP 2022/0027793) discloses dedicated artificial intelligence system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/

Primary Examiner, Art Unit 2857